1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   FREDERICK MITCHELL, an                 No. 2:19-cv-297 WBS EFB
     individual; KELLY MITCHELL, an
13   individual; KRISTA MITCHELL, an
     individual; and ELK GROVE ANIMAL
14   RESCUE, a sole proprietorship,         ORDER
15                Plaintiffs,

16        v.

17   DAYLE A. IMPERATO, an individual
     and in her capacity as TRUSTEE
18   for the D. IMPERATO TRUST dated
     2/3/12; SCHAKANA, a California
19   Corporation; JOHN and JANE DOES
     1-10; and XYZ CORPORATIONS 1-10,
20
                  Defendants.
21

22
                                ----oo0oo----
23

24              On March 12, 2019, this court issued an order directing

25   plaintiffs, by April 8, 2019, to “file their opposition to

26   [defendant’s motion to dismiss] pro se or notify the court that

27   they have retained counsel.”   (Docket No. 23.)    Plaintiffs did

28   neither.   This court also notified plaintiffs in that March 12th
                                        1
1    Order that a hearing was scheduled on defendant’s motion to

2    dismiss for April 22, 2019.     The court subsequently granted

3    plaintiffs electronic access to the docket in this case on April

4    11, 2019 (Docket No. 34), which also stated the date, time, and

5    location for the hearing (Docket No. 22).     When the Clerk called

6    the case on April 22, 2019, counsel for defendants appeared, but

7    plaintiffs did not appear.     (Docket No. 35.)   The next day,

8    apparently after they learned of the court’s intention to grant

9    defendants’ motion, plaintiffs belatedly filed a request for a

10   new hearing on the motion to dismiss, asserting that they

11   mistakenly missed the previous day’s hearing because they did not

12   check the docket, an explanation that defies understanding.1

13   (Docket No. 36.)

14             In light of the foregoing, all plaintiffs are ordered

15   to personally appear before this court on May 20, 2019 at 1:30

16   p.m. in Courtroom 5 to show cause for why sanctions should not be

17   imposed against them for failure to comply with the orders of

18   this court, pursuant to Federal Rule of Civil Procedure 41(b);

19   for lack of prosecution pursuant to Federal Rule of Civil

20   Procedure 41(b); for contempt of court pursuant to 18 U.S.C. §
21   401; and/or pursuant to the court’s inherent authority, see

22   Chambers v. NASCO, Inc., 501 U.S. 32, 44-46 (1991).      Counsel for

23   defendant may appear in person, may appear by phone, or may waive

24   appearance for this hearing.

25        1    In this same request, plaintiffs state that it is their
26   “standard practice to check the Docket Report for this case once
     a day (sometimes more frequently) so as not to miss a hearing or
27   order.” (Docket No. 36 at 2.) This hearing had been scheduled
     for April 22, 2019 since March 12, 2019, meaning that plaintiffs
28   should have known of the hearing for weeks.
                                     2
1              IT IS SO ORDERED.

2    Dated:   April 23, 2019

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                   3
